DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 2/7/2022.
Claim 1 is amended.
Claims 11 and 24-26 are cancelled.
Claims 1-10 and 12-23 are pending. Claims 8-10 and 14-23 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 2/7/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The Examiner notes that the scope of the claims have changed due to the addition of the claim limitation “a plurality of ridges extending from the peripheral surface.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbe et al. (US 4781204).
Regarding claim 1¸ Barbe discloses a rotating drum for receiving cigarettes (abstract; “rolling drum”), the drum (2; Fig. 2) comprising:
a surface (4; “peripheral surface”) for carrying a collation rod-shaped articles (1; see Fig. 2);
a plurality of ribs (3; “ridges”) extending from the surface (see Fig. 2), each rib comprising a trailing face and a leading face (see Fig. 2);
a plurality of suction ports (8; “suction holes”) for attracting the articles when they are deposited on the respective surfaces (col. 5, ll. 35-42; “retaining the collation of rod-shaped articles”), the suction ports being disposed on the trailing face and leading face of each of the ribs (see Fig. 2); and
flutes (7a, 7b; “elongate depression”) formed in the surface where the surface meets the trailing face and the leading face of each of the ridges (see Fig. 2). 

Regarding claim 2, Barbe discloses the ribs (3) are integral with the with the drum (2; see Fig. 2).

Regarding claim 12, Barbe discloses the suction ports (8) are disposed in the flutes (7a, 7b). 


    PNG
    media_image1.png
    631
    575
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz (US 3176694) in view Barbe et al. (US 4781204).
Regarding claim 1, Heinz discloses an apparatus for connecting a filter to a cigarette by means of a sheet of wrapping material by rapping in a rolling motion (Column 1, lines 11-16) including a drum a drum (1; Fig. 1-4; “rolling drum”) comprising:
a generally cylindrical face (Column 2, lines 39-40; “peripheral surface”) configured to carry Groups G of cigarette elements that are rod shaped (see Fig. 2; Column 4, lines 43-50; “collation of rod-shaped articles”);
a plurality of elongated ribs (15; “plurality of ridges”) extending from the generally cylindrical face (see Fig. 2) including a trailing face (interpreted as the right side of the rib) and a leading face (interpreted as the left side of the rib) (see annotated Fig. 2 below);
rows of orifices (16, 16a; see Fig. 4; “plurality of suction holes”) in communication with a vacuum chamber (117) an configured to hold the groups in position by vacuum applied through the orifices (Column 4, lines 55-59), the orifices are disposed on the trailing face and leading face of each rib (see Fig. 2 and 4); and 
a cylindrically shaped groove (51; “elongate depression”) on the leading face of each of the ribs (see Fig. 2).
However, Heinz is silent as to the elongate depressed formed where the peripheral surface meets the trailing face and the leading face of each of the ridges. Specifically, Heinz discloses the cylindrically shaped groove is on the leading face, but not on the trailing face.


    PNG
    media_image2.png
    507
    633
    media_image2.png
    Greyscale

Barbe teaches a rotating drum for receiving cigarettes (abstract; “rolling drum”), the drum (2; Fig. 2) comprising: a surface (4; “peripheral surface”) for carrying a collation rod-shaped articles (1; see Fig. 2); a plurality of ribs (3; “ridges”) extending from the surface (see Fig. 2), each rib comprising a trailing face and a leading face (see Fig. 2); a plurality of suction ports (8; “suction holes”) for attracting the articles when they are deposited on the respective surfaces (col. 5, ll. 35-42; “retaining the collation of rod-shaped articles”), the suction ports being disposed on the trailing face and leading face of each of the ribs (see Fig. 2); and flutes (7a, 7b; “elongate depression”) formed in the surface where the surface meets the trailing face and the leading face of each of the ridges (see Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the flute of Barbe to the trailing face of the of Heinz’s rib in order to obtain the predictable result of depositing the article into the leading face groove immediately followed by the trailing face flute (see Barbe; col. 5, ll. 40-45) thereby terminating the rolling of the articles as they enter the trailing flute (Barbe; col. 6, ll. 18-21) thereby decreasing the probability that the articles fall off the drum. Moreover, such a modification allows rolling of the articles that can be terminated abruptly with a high degree of predictability and by resorting to a simple, compact, and inexpensive instrumentality (Barbe; col. 2, ll. 5-12).

Regarding claim 2¸ modified Heinz discloses that the cylindrical face of the drum carries integral radially projecting axially elongated ribs (Column 3, lines 39-41).

Regarding claim 3, Heinz discloses the ribs are uniformly spaced in a circumferential direction (Column 3, lines 42-43).

Regarding claim 4, Heinz discloses the ribs extend in a direction parallel to the rotation of axis of the drum (see Fig. 2).

Regarding claims 5-7, Heinz further discloses corrugations (47; “friction-enhancing surface in the form of striae between the ridges”) extending in a direction parallel to an axis of rotation of the drum (see Fig. 2).

Regarding claim 12, Heinz discloses the several orifices (16a) of the vacuum chamber (117) terminate in each groove (51) (Column 3, lines 70-75) and flute (Barbe; 7a, 7b; see Fig. 2).

Regarding claim 13, Heinz discloses a length of the peripheral surface between the ridges in a rotational direction (see annotated Fig. 2) is greater than a width of the ridges in the rotational direction (see annotated Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712